UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6438


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY MERRICK, a/k/a “C”,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00163-RBS-19)


Submitted:   October 19, 2011               Decided:   November 3, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Merrick, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Anthony Merrick appeals the district court’s orders:

denying his motion seeking relief under the Fair Sentencing Act

of 2010; and denying his motion for reconsideration.                                 We have

reviewed the record and find no reversible error.                             Accordingly,

we affirm for the reasons stated by the district court.                                United

States v. Merrick, No. 2:94-cr-00163-RBS-19 (E.D. Va. Feb. 3 &

Mar.       7,    2011). *     We    deny   the       motion   to    place    this    case   in

abeyance and dispense with oral argument because the facts and

legal       contentions       are    adequately        presented      in    the     materials

before          the   court   and   argument         would    not   aid     the   decisional

process.

                                                                                     AFFIRMED




       *
       We recently held that the Fair Sentencing Act of 2010 does
not apply retroactively to defendants sentenced prior to
August 3, 2010, the effective date of the Act. United States v.
Bullard, 645 F.3d 237 (4th Cir. 2011).        Merrick is such a
defendant.



                                                 2